
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.22


EXECUTIVE EMPLOYMENT AGREEMENT


    This EMPLOYMENT AGREEMENT ("Agreement") is executed as of the first day of
August, 2001, by and between THOMAS SCOTT, an individual ("Employee"), EN POINTE
TECHNOLOGIES, INC., a Delaware corporation ("Parent") and EN POINTE TECHNOLOGIES
SALES, INC. (the "Subsidiary" and together with Parent, the "Company"), with
reference to the following facts:

    A. Employee is an individual possessing unique management and executive
talents of value to the Company.

    B. The Company desires to employ Employee as the President and Chief
Operating Officer of the Subsidiary, and Employee desires to accept such
employment, all on the terms and conditions set forth in this Agreement.

AGREEMENT

    In consideration of the foregoing recitals and of the covenants and
agreements herein, the parties agree as follows:

1Term. The Company hereby engages Employee to perform the duties and render the
services set forth in Section 2 for a period commencing on August 1, 2001 (the
"Start Date") and ending on the third anniversary of such date, (the "Employment
Period"), unless terminated earlier in accordance with Section 4 hereof, and
Employee hereby accepts said employment and agrees to perform such services
during the Employment Period.

2Duties. Performing executive work of major importance to the Company, with the
primary focus being the profitable management and profitable growth of the
Company. During the Employment Period, Employee shall devote his full business
time and attention to performing his duties as an executive officer of the
Company. His duties shall include, but are not limited to: managing the overall
direction, coordination and evaluation of all functions at the corporate level;
formulating and administering policies for the Company; developing long range
goals and objectives for the Company; negotiation with established, third party
and/or new vendors to achieve cost containment/reduction; and, establishing or
modifying operational systems to improve management and profitability.
Additionally, he shall perform such duties as may reasonably be assigned to him
by the Board of Directors of the Company. Employee's office shall be at the
Parent's headquarters location.

3Change of Control. Notwithstanding the terms of Section 2.1 above, if the
Company or a significant portion thereof is sold or merged or undergoes a change
of control transaction (as defined in the form of Parent's Stock Option
Agreement, a copy of which is attached hereto as Exhibit A), this Agreement
shall survive consummation of such transaction and shall continue in effect for
the remainder of the Employment Period, but Employee shall serve as an officer
of the entity which succeeds to the business or a substantial portion of the
business of the Company, and in such case shall bear a suitable title and
perform the duties and functions of such office of such publicly traded or
privately held successor, consistent with those customarily performed by an
officer of such a unit, division or entity comparable to the then business of
the Company, unit, division or entity. Employee may be required to accept
greater or lesser responsibility by any successor, and agrees to fully cooperate
and assist in any resulting transition for up to the remainder of the Employment
Period; and any adjustments required of Employee to complete the transition to
any successor, unit, division or entity, shall not violate this Agreement so
long as "good reason" does not arise under Sections 4.6(b)(iii).

PAGE 1

--------------------------------------------------------------------------------

4Conflict of Interest. Employee agrees that during the term of employment and
for a period of eighteen (18) months thereafter, employee will not, directly or
indirectly, compete with the Company in any way, or usurp any Company
opportunity in any way, nor will Employee act as an officer, director, employee,
consultant, stockholder, lender or agent of any entity which is engaged in any
business in which the Company is now engaged or in which the Company becomes
engaged during the term of employment. The Company is now engaged in the
business of reselling computer hardware, software and peripherals, primarily to
corporate and governmental accounts, and in the business of selling computer
systems consulting, help and maintenance services, also primarily to corporate
and governmental accounts. The company is not now engaged in the business of
manufacturing computers or their primary components, nor is it now in the
business of reselling computers to non-end users. The Company may become engaged
in the business of assembling computers from primary components manufactured by
others and may become engaged in the business of catalog, mail-order or internet
sales. Employee also agrees that during the term of employment and for a period
of eighteen (18) months thereafter, Employee will not, directly or indirectly,
whether on his own behalf or on behalf of another, offer employment or a
consulting agreement to any Company employee, nor will Employee, nor Employee's
employer, directly or indirectly, whether on his own behalf or on behalf of
another, actually employ or grant a consulting assignment to and Company
employee. Employee also agrees that during the term of employment and for a
period of eighteen (18) months thereafter, Employee will not, directly or
indirectly, whether on his own behalf or on behalf of another contact or solicit
any of Company's clients to do business with any other entity other than the
Company.

5Compensation. As compensation for his services to be performed hereunder, the
Company shall provide Employee with the following compensation and benefits:

5.1Base Salary. Employee's base salary shall be $350,000.00 per year, subject to
an annual increase (if any) in the sole discretion of the Board of Directors,
payable in accordance with the Company's payroll practices as in effect from
time to time, and subject to such withholding as is required by law.

5.2Quarterly Bonus. Effective October 1, 2001, Employee shall be entitled to the
following quarterly bonus based on Company's attainment of pre-tax net income
during the following fiscal quarters:

Fiscal Quarter


--------------------------------------------------------------------------------

  Pre-Tax Net Income Must Exceed

--------------------------------------------------------------------------------

  Bonus

--------------------------------------------------------------------------------

1st Quarter of Fiscal Year 2002   $ 650,000.00   $ 100,000.00 2nd Quarter of
Fiscal Year 2002   $ 750,000.00   $ 100,000.00 3rd Quarter of Fiscal Year 2002  
$ 1,100,000.00   $ 100,000.00 4th Quarter of Fiscal Year 2002   $ 1,250,000.00  
$ 100,000.00   Totals   $ 3,750,000.00   $ 400,000.00

    If cumulative pre-tax net income, without considering any bonus payments, is
$3,750,000.00 through the one-year period of the bonus calculation, Employee
receives the aggregate $400,000 bonus less any bonus previously received. Bonus
is not guaranteed but, if earned, shall be payable 60 days after the end of each
such quarter, except for any bonus payable for the fourth quarter of fiscal
2001, which shall be payable 90 days after the end of such quarter. Bonus
applicable to subsequent quarters, if any, shall be in the sole discretion of
the Board of Directors. If any bonus is declared or paid, it shall be subject to
such withholding as is required by law. "Pre-tax net income" as the term is used
in this Section 5.2, shall mean pre-tax income from the core business of the
Company excluding financial results from consolidation with, or any revenue
from, or investments in, firstsource corp., SupplyAccess, Inc., enRamp Inc., or
En Pointe Technologies Ventures, Inc., and other outside investments, and
including any bonus payable under this Section 5.2, but also excluding any
"recaptures" resulting from any settlements of litigation matters regarding
which charges have been previously recorded, or any "recaptures" resulting from
re-categorization of the Ontario facility,

PAGE 2

--------------------------------------------------------------------------------

regarding which charges have been previously recorded, all calculated in
accordance with generally accepted accounting principals.

5.3Benefits.

5.3.1Vacation. Employee shall be entitled to four (4) weeks of paid vacation
during each year of the Employment Period consistent with the Company's then
policy for senior executive employees. In the event Employee does not use such
vacation, he shall receive, upon termination of the Employment Period, vacation
pay for all unused vacation calculated at the base salary rate set forth in
Section 5.1 hereof. However, Employee shall endeavor to take vacation time in
the year in which it is allocated to him.

5.3.2Business Expenses. The Company shall reimburse Employee for all reasonable
business expenses incurred by Employee in the course of performing services for
the Company and in compliance with procedures established from time to time by
the Company.

5.3.3Other Benefits. Company shall provide Employee with such employment
benefits as 401(k) participation, medical insurance and disability insurance, on
the terms and to the extent generally provided by the Company to its senior
executive employees. 401(k) participation, medical insurance and disability
insurance shall commence after their respective waiting periods following the
Start Date.

5.3.4Stock Options.

5.3.4.1Grant as Employee. Parent shall grant Employee incentive stock options
for 250,000 shares of Parent, with the exercise price being the market price at
close of trading on the Start Date, and substantially subject to the other terms
of Parent's form of stock option agreement, a copy of which is attached hereto
as Exhibit A. Except that vesting, generally, shall be over four (4) years as
follows: 25% vesting six (6) months from the Start Date and the remaining 75%
vests equally over the following fourteen (14) quarters, and except that "change
of control" vesting shall not be fully triggered by a "change of control"; in
the event of a "change of control", any vesting acceleration shall be determined
by subsequent agreement; in the event no agreement is reached by no later than
15 days after a "change of control", the extent of reasonable vesting
acceleration, if any, shall be determined by binding arbitration pursuant to
Section 8.1 below. The issuance of the options is subject to stockholder
approval of an amendment to Parent's 1996 Stock Incentive Plan or of a new Plan
and to approval by Parent's Board of Directors Compensation Committee; if there
is no shareholder approval, any options in excess of those presently available
under the unamended plan will be cancelled.

5.3.5Other Persons. The parties understand that other officers and employees may
be afforded payments and benefits and employment agreements which differ from
those of Employee in this Agreement; but Employee's compensation and benefits
shall be governed solely by the terms of this Agreement, which shall supersede
all prior understandings or agreements between the parties concerning terms and
benefits of employment of Employee with the Company. Other officers or employees
shall not become entitled to any benefits under this Agreement.

6Termination.

6.1Termination by Reason of Death or Disability. The Employment Period shall
terminate upon the death or permanent disability (as defined below) of Employee.

PAGE 3

--------------------------------------------------------------------------------

6.2Termination by Company.

6.2.1The Company may terminate the Employment Period for "cause" by written
notice to Employee.

6.2.2The Company may terminate the Employment Period for any other reason, with
or without cause, by written notice to Employee.

6.3Termination by Employee.

6.3.1Employee may terminate the Employment Period for "good reason" at any time
by written notice to the Company.

6.3.2Employee may terminate the Employment Period for any other reason by
written notice to the Company.

6.4Severance Pay.

6.4.1In the event the Employment Period is terminated by the Company for any
reason other than pursuant to Section 6.2.1 or by Employee for any reason other
than pursuant to Section 6.3.2 hereof or if the Employment Period is terminated
because of the death or disability of Employee pursuant to Section 6.1, upon the
effectiveness of any such termination, the Company shall be obligated to pay to
Employee (or his executors, administrators or assigns, as the case may be) all
unpaid salary, benefits and bonuses (if any) accrued through the date of
effectiveness of such termination and, in addition, a cash severance payment
equal to six months' total base salary, at the rates set forth herein, and such
other benefits as may be required by law.

6.4.2In the event the Employment Period is terminated by the Company pursuant to
Section 6.2.1 hereof, the Employment Period is terminated by Employee pursuant
to Section 6.3.2 hereof, the Company shall have no obligation to pay any
severance pay to Employee. The Company shall, however, be obligated to pay to
Employee (or his executors, administrators or assigns, as the case may be) all
unpaid salary, benefits and bonuses (if any) accrued through the date of
termination and shall provide such other benefits as may be required by law.

6.5Certain Definitions. For purposes of this Agreement:

6.5.1The term "cause" shall mean those acts identified in Section 2924 of the
California Labor Code, as that section exists on the date of this Agreement, to
wit, any willful breach of duty by the Employee in the course of his employment,
or in case of his habitual neglect of his duty or continued incapacity to
perform it. Notwithstanding the generality of the foregoing, this definition
shall not cause any derogation of any rights relating to "permanent disability"
as defined in 6.5(c) below.

6.5.2The term "good reason" shall mean the occurrence of one or more of the
following events: (i) removal of Employee from the position and responsibilities
as set forth under Section 2 above; (ii) a material reduction by the Company in
the kind or level of employee benefits to which Employee is entitled immediately
prior to such reduction with the result that Employee's overall benefit package
is significantly reduced; (iii) the relocation of Employee to a facility or a
location outside of California; (iv) a subsequent change in control of the
Company occurring after an initial change of control as contemplated by
paragraph 3, or, (v) any material breach by the Company of any material
provision of this Agreement which continues uncured for thirty (30) days
following written notice thereof.

6.5.3The term "permanent disability" shall mean Employee's incapacity due to
physical or mental illness, which results in Employee being absent from the
performance of his duties with the Company on a full-time basis for a period of
six (6) consecutive months. The existence or cessation of a physical or mental
illness which renders Employee absent from the performance of his duties on a
full-time basis shall, if disputed by the Company or Employee, be conclusively

PAGE 4

--------------------------------------------------------------------------------

determined by written opinions rendered by two qualified physicians, one
selected by Employee and one selected by the Company. During the period of
absence, but not beyond the expiration of the Employment Period, Employee shall
be deemed to be on disability leave of absence, with his compensation paid in
full. During the period of such disability leave of absence, the Board of
Directors may designate an interim officer with the same title and
responsibilities of Employee on such terms as it deems proper.

7Employee Benefit Plans. Any employee benefit plans in which Employee may
participate pursuant to the terms of this Agreement shall be governed solely by
the terms of the underlying plan documents and by applicable law, and nothing in
this Agreement shall impair the Company's right to amend, modify, replace, and
terminate any and all such plans in its sole discretion as provided by law. This
Agreement is for the sole benefit of Employee and the Company, and is not
intended to create an employee benefit plan or to modify the terms of any of the
Company's existing plans.

8Miscellaneous.

8.1Arbitration/Governing Law. To the fullest extent permitted by law, any
dispute, claim or controversy of any kind (including but not limited to tort,
contract and statute) arising under, in connection with, or relating to this
Agreement or Employee's employment, shall be resolved exclusively by binding
arbitration in Los Angeles County, California in accordance with the commercial
rules of the American Arbitration Association then in effect. The Company and
Employee agree to waive any objection to personal jurisdiction or venue in any
forum located in Los Angeles County, California. No claim, lawsuit or action of
any kind may be filed by either party to this Agreement except to seek
injunctive relief or to compel arbitration or to enforce an arbitration award;
arbitration is the exclusive dispute resolution mechanism between the parties
hereto. Judgment may be entered on the arbitrator's award in any court having
Jurisdiction. The validity, interpretation, effect and enforcement of this
Agreement shall be governed by the laws of the State of California.

8.2Assignment. This Agreement shall inure to the benefit of and shall be binding
upon the successors and the assigns of the Company, and all such successors and
assigns shall specifically assume this Agreement. Since this Agreement is based
upon the unique abilities of, and the Company's personal confidence in Employee,
Employee shall have no right to assign this Agreement or any of his rights
hereunder without the prior written consent of the Company.

8.3Severability. If any provision of this Agreement shall be found invalid, such
findings shall not affect the validity of the other provisions hereof and the
invalid provisions shall be deemed to have been severed here from.

8.4Waiver of Breach. The waiver by any party of the breach of any provision of
this Agreement by the other party or the failure of any party to exercise any
right granted to it hereunder shall not operate or be construed as the waiver of
any subsequent breach by such other party nor the waiver of the right to
exercise any such right.

8.5Entire Agreement. This instrument, together with the plans referred to in
Section 5, contains the entire agreement of the parties. It may not be changed
orally but only by an agreement in writing signed by the parties.

8.6Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be personally served or sent by United States mail, and shall be
deemed to have been given when personally served or two days after having been
deposited in the United States mail, registered or certified mail, return
receipt requested, with first-class postage prepaid and properly addressed as

PAGE 5

--------------------------------------------------------------------------------

follows. For the purposes hereof, the addresses of the parties hereto (until
notice of a change thereof is given as provided in this Section 8.6) shall be as
follows:


If to Employee:
 
Thomas Scott 11 Mirador
Irvine, CA 92612
If to the Company:
 
En Pointe Technologies, Inc.
100 N. Sepulveda Blvd., 19th Floor
El Segundo, CA 90245
Attention: Mike Shabazian

8.7Headings. The paragraph and subparagraph headings herein are for convenience
only and shall not affect the construction hereof.

8.8Further Assurances. Each of the parties hereto shall, from time to time, and
without charge to the other parties, take such additional actions and execute,
deliver and file such additional instruments as may be reasonably required to
give effect to the transactions contemplated hereby.

8.9Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

8.10Separate Counsel. The Company has been represented by counsel in the
negotiation and execution of this Agreement and has relied on such counsel with
respect to any matter relating hereto. The Employee has been invited to have his
own counsel review and negotiate this Agreement and Employee has either obtained
his own counsel or has elected not to obtain counsel.

    IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the day and year first above written.


"EMPLOYEE"
 
"PARENT"
 
 
EN POINTE TECHNOLOGIES, INC.,
a Delaware corporation
 
 
By:
 
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Thomas Scott       Michael Shabazian, President

PAGE 6

--------------------------------------------------------------------------------



QuickLinks


EXECUTIVE EMPLOYMENT AGREEMENT
